Docket No. 102723.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS


DONALD D. ROBERSON, Appellee, v. THE INDUSTRIAL
   COMMISSION (P.I. & I. Motor Express, Inc., Appellant).

                   Opinion filed March 22, 2007.



   JUSTICE FITZGERALD delivered the judgment of the court,
with opinion.
   Chief Justice Thomas and Justices Freeman, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

     Donald Roberson filed a claim for benefits under the Workers’
Compensation Act (see 820 ILCS 305/1 et seq. (West 2004)) after he
was injured while delivering a load of steel coils for P.I. & I. Motor
Express, Inc. (P.I. & I.). An arbitrator denied this claim, and the
Illinois Industrial Commission1 reversed the arbitrator’s decision,
finding an employment relationship between Roberson and P.I. & I.,
as well as a causal relationship between Roberson’s injury and his
work. The circuit court of Montgomery County reversed the
Commission’s decision, and the appellate court reversed the trial


  1
   On January 1, 2005, the name of the Illinois Industrial Commission was
changed to the Illinois Workers’ Compensation Commission. See 820 ILCS
305/1(c) (West 2004).
court’s decision (No. 5–05–0279WC (unpublished order under
Supreme Court Rule 23)), concluding that the Commission’s decision
was not against the manifest weight of the evidence. For the reasons
that follow, we affirm.

                           BACKGROUND
    Roberson worked for P.I. & I. as an employee truck driver from
March to May 2000, when he bought his own truck. On May 15,
2000, Roberson signed an “INDEPENDENT CONTRACTOR
CONTRACT” with P.I. & I. Under the contract, Roberson would
receive 78% of the gross revenue received by P.I. & I. for each load
in exchange for the services of a driver and the equipment listed in
Appendix A to the contract–namely, his truck. Appendix A provided:
        “P.I. & I. MOTOR EXPRESS, INC. hereby receipts for the
        equipment hereinafter described, this receipt being executed
        pursuant to [federal regulations] and to the extent as therein
        specified and directed P.I. & I. MOTOR EXPRESS, INC.
        shall during the duration of this receipt have the exclusive
        possession, control and use of the equipment and to the extent
        required by the Motor Carrier Act, P.I. & I. MOTOR
        EXPRESS, INC. shall be deemed to have assumed complete
        responsibility for the operation of the equipment in the
        transportation of the commodities; provided however, that
        this receipt shall not affect the legal relations between P.I. &
        I. MOTOR EXPRESS, INC. and the Contractor, his agents or
        employees as set forth in this Independent Contractor
        Contract to which this receipt is an appendix ***.”
    Roberson was responsible for all costs and expenses associated
with operating his truck, including fuel, tolls, license plates, and
taxes. The contract permitted Roberson to have employees, and he
was required to have worker’s compensation insurance coverage for
himself and any employees. The contract contained an option to
obtain such coverage through P.I. & I. Roberson also was required to
have liability insurance coverage. The contract provided that
Roberson must maintain and operate the equipment in compliance
with all applicable laws and regulations, notify P.I. & I. of any
accidents, and cooperate with P.I. & I. in investigating any accidents.


                                  -2-
     At its discretion, P.I. & I. could advance monies to Roberson or
pay for items which were his responsibility; such monies would then
be deducted from Roberson’s weekly settlements. Upon “reasonable
request,” P.I. & I. could agree to “trip lease,” or broker, Roberson’s
truck to another motor carrier, in accordance with federal regulations
and on three conditions: (1) the other motor carrier appeared on P.I.
& I.’s approved list; (2) Roberson obtained a release number from P.I.
& I. before the trip; and (3) P.I. & I. had no freight available to load.
If these conditions were not met, P.I. & I. would not agree to trip
lease the truck.
     The contract specifically provided that it was “not intended to
create an employee/employer relationship” between Roberson and P.I.
& I., and further that P.I. & I. “shall have no direction or control” of
Roberson “except in the results to be obtained.” The parties agreed
that the contract should be “interpreted in accordance with this
expressed intent.” Either party could terminate the contract at any
time upon written notice.
     Appendix C to the contract was an “EQUIPMENT AND
SERVICES TO INDEPENDENT CONTRACTOR CONTRACT”
under which Roberson leased a trailer from P.I. & I. Roberson was
required to pay as rent 10% of the revenue received by P.I. & I. for
each load. He was further required to operate the trailer in compliance
with all applicable laws and regulations, and to notify P.I. & I. of any
accidents. Roberson was responsible for all expenses associated with
the trailer, except for “normal scheduled preventative maintenance,”
and he agreed to follow P.I. & I.’s maintenance schedules. This
contract provided that any service and repair of the trailer must be
performed according to P.I. & I.’s instructions, by P.I. & I. or at its
designated facility.
     On January 5, 2001, Roberson left home for P.I. & I.’s Granite
City terminal to pick up a load. He then drove to Bethlehem Steel in
northwest Indiana, unloaded the vehicle, and reloaded it with two
large steel coils. The coils were covered with a tarp and secured with
chains and ratchet binders. Instead of delivering these coils to Red
Bud, Illinois, Roberson returned home because he was experiencing
mechanical problems with his truck. Roberson advised P.I. & I. of the
delay, and P.I. & I. instructed him to deliver the load as soon as
possible. On January 11, he left home to deliver the load. In Red Bud,

                                  -3-
Roberson removed the tarp and chains from the steel coils, and began
to unfasten the ratchet binders. As he was pushing on a ratchet, it
gave way. Roberson tumbled forward, fell into the side of one of the
coils, and landed on his back. Roberson felt pain, but continued to
work, believing that it would go away. Though he intended to sleep
in his truck at P.I. & I.’s terminal and pick up a new load the next
day, Roberson’s pain increased, and he again returned home. The next
morning, he visited an emergency room, complaining of pain in his
lower back, shoulder, and neck, and numbness in his right leg.
    Emergency room records indicate that Roberson injured his back
while unloading his truck. According to the initial nurse evaluation
form, as Roberson was removing a load with a ratchet binder, the
binder “let go,” and Roberson twisted his body. He felt a “pull and
pop” in his lower back, and pain went up his back to his neck. As
time passed, the pain got worse. Roberson told the nurse, “It feels like
I had the crap beat out of me.” His back was tender, and he could not
lay down on it. An X ray of his back revealed no abnormalities, and
the initial diagnosis of the emergency room doctor was “acute back
and neck strain with spasm.” Roberson was given pain medication,
including Vicodin and Flexeril, advised to see his own physician, and
instructed to stay off work until January 15.
    On January 12, Roberson visited Dr. Assa Mayersdorf, a
neurologist with whom he had made an appointment before the
accident to discuss nonconvulsive seizure episodes. Dr. Mayersdorf’s
office notes indicated that “[i]n the last two days,” Roberson had
taken Vicodin and Flexeril “because of low back pain which
happened when he slept [sic] in the truck.”
    On January 15, Roberson visited his physician, Dr. Jose Villegas.
In his evidence deposition, Dr. Villegas stated that Roberson claimed
he injured his shoulder and back four days earlier while ratcheting a
load of steel. Roberson had stiffness and generalized pain in the lower
back area, as well as numbness in his right leg. Dr. Villegas’ initial
diagnosis was lumbosacral spine and cervical neck strain. Dr.
Villegas again examined Roberson on January 29, 2001. Roberson
stated that his pain had continued and had become more localized. He
had trouble sleeping and experienced tingling and numbness in his
legs. Dr. Villegas ordered physical therapy and a CT scan. According
to Dr. Villegas, the CT scan showed that Roberson had a herniated

                                  -4-
disc in his lower back, which was consistent with his symptoms. Dr.
Villegas reexamined Roberson on February 9 and 28, 2001. On
February 9, Roberson showed improvement, and on February 28, he
had no back pain and was ready to resume work. Dr. Villegas opined
that there was a causal relationship between Roberson’s accident at
work and his back pain: “I haven’t seen Mr. Roberson for any prior
history of back problems. *** And because of the symptoms and
physical findings and the CT can, it seems to correlate well to his
back injury.”
     Roberson filed a worker’s compensation claim on February 8,
2001. At the arbitration hearing, Roberson testified regarding his
relationship with P.I. & I. According to Roberson, he would
telephone P.I. & I. each morning to see if any loads were available.
Before Roberson began hauling a load, P.I. & I. required him to
perform pretrip inspections, and to keep and turn in a logbook bearing
P.I. & I.’s name and logo. Roberson asserted that on several occasions
P.I. & I. had given him a “hot load” to deliver and return back as
quickly as he could.
     Roberson acknowledged that he could choose his routes and
where to obtain fuel or repairs. P.I. & I. provided him a debit card that
he could use at any truck stop to buy fuel, pay for repairs, or obtain
cash advances, and these expenses were later deducted from his
weekly settlements. According to Roberson, P.I. & I. helped him
secure “bobtail and dead head” liability insurance coverage, and the
premiums were also deducted from his settlements. Additionally,
before the accident P.I. & I. deducted workers’ compensation
insurance coverage premiums from his settlements. Roberson stated
that P.I. & I. stopped withholding taxes from his settlements after he
entered the independent contractor contract. P.I. & I. provided a
camera with which to photograph an accident scene or a damaged
load.
     Roberson further stated that once he started driving for P.I. & I.,
he did not make deliveries for other trucking companies. He
explained that he could have obtained authorization to haul loads for
other companies, but that “[t]here was just so much paperwork ***
you just didn’t do it.” On direct examination, Roberson stated that he
worked for three other trucking companies in 2000 before he became
a P.I. & I. employee. On cross-examination, Roberson stated he

                                  -5-
actually worked for two of those companies–Castle Trucking, Inc.,
and AMS, LLC–after he entered the independent contractor contract
with P.I. & I. Roberson also acknowledged that in 1992 he filed a
worker’s compensation claim for a lower back injury sustained while
working for another trucking company. Roberson’s application
asserted that his lower back and left leg were injured while lifting and
mounting a truck tire, resulting in a “probable ruptured disc with
radiculopathy.” That claim was denied.
    P.I. & I. performed an annual review of Roberson’s work. A
September 17, 2001, letter from P.I. & I. Safety Director Patty
Caldwell congratulated Roberson on his professionalism and quality
effort. A copy of this letter was placed in Roberson’s “personnel file
for future reference.” A December 3, 2001, letter from Cardwell
informed Roberson that his independent contractor’s contract had
been cancelled by P.I. & I. effective November 30, 2001.
    P.I. & I. presented the evidence deposition of its president, Joseph
Kerola. Kerola explained:
         “Independent contractors in our industry are gentlemen who
         own their own tractors or tractors and trailers. We pay them
         a percentage of the revenue they generate to provide the
         tractor, the trailer.
             They’re also responsible, they purchase their own license
         plates, pay their own fuel taxes, buy their own fuel, their own
         tires, tarps, maintenance. The money we pay them, which is
         on a 1099, is very simply their percentage, and they pay all
         their own bills for that out of the money we pay them. As an
         independent contractor, that is a *** long-term lease to us,
         they primarily, then, work for us. There’s nothing in there that
         prohibits them from working for other people as long as they
         let us know, and that’s done because the Department of
         Transportation requires a motor carrier, a licensed motor
         carrier to keep certain records as far as driver’s licenses,
         random drug or alcohol tests and some other things like that,
         so they need to be leased to a motor carrier primarily. ***
             Also, the work we have, if they choose not to work for a
         week or so, then they can choose not to do that. They are
         totally their own boss.”


                                  -6-
Kerola stated that when Roberson worked as an employee driver, P.I.
& I. had “100-percent control” over his work. But as an independent
contractor, Roberson was an “independent businessman,” making his
own decisions.
    Kerola agreed that employee drivers are a major expense. P.I. &
I. has very few employee drivers–“one or two at the most”–and 150
independent contractors. P.I. & I. also has very few trucks, preferring
instead to lease them from independent contractors. Kerola stated that
P.I. & I. requires only that its independent contractors comply with
Department of Transportation (DOT) regulations, though P.I. & I.
does ask its drivers “to call in daily to report their status.”
    According to Kerola, P.I. & I. does not require independent
contractors to wear uniforms, and they may fuel and repair their
trucks at their discretion. Their routes are also left to their discretion,
as long as they deliver loads in a timely manner and keep P.I. & I.’s
customers happy. Kerola added that when drivers are given a load,
they are also given “the parameters with which that load needs
hauled.” The drivers may then accept or reject the load. “But if they
accept it,” stated Kerola, “we expect them to follow standard
procedures.” On this point, Kerola distinguished employees from
independent contractors. P.I. & I. takes some control over the routes
that employee or company drivers take; to a degree, these drivers
would be “directed on what routes are acceptable and unacceptable
because of the relationship with them and them driving a truck [for
which] we are buying the fuel, paying the tolls, paying the
maintenance. We want to make sure it runs in the lanes and routes
that we feel are the most economical.” Independent contractors do not
receive such suggestions. Some independent contractors would take
the same routes; some would not.
    Kerola stated that independent contractors do not need written
permission for trip leases. Because P.I. & I. is the “primary lease” and
keeps records of its drivers, independent contractors must notify P.I.
& I. that they wish to work for another company. P.I. & I. then sends
a form to that company stating that the driver’s records are in its
possession and in order. Kerola further stated that drivers primarily
leased to P.I. & I., like Roberson, are required by the DOT to keep a
logbook, so the DOT can determine whether they are complying with
regulations regarding “hours of service.” P.I. & I. tries to ensure that

                                   -7-
its drivers–both employees and independent contractors–satisfy these
regulations. “If not,” stated Kerola, “we do what we need to do to get
them in compliance.”
     P.I. & I. does not withhold taxes for independent contractors.
According to Kerola, P.I. & I. offers independent contractors the
opportunity to participate in certain programs to save them money.
Independent contractors may purchase occupational hazard insurance
coverage, as well as equipment insurance coverage, through P.I. & I.
Kerola described these as “pass-through” programs; the insurer
covers the independent contractors directly; P.I. & I. simply groups
them together to obtain more affordable coverage for them.
     P.I. & I. also presented the evidence deposition of its regional
manager, Charles Butts. Butts stated that when Roberson was an
employee driver, he was required to report to work between 8 and 10
o’clock each morning. When he became an independent contractor,
he was not required to report to work. Employees can refuse one load;
independent contractors can refuse any load. Employees are
instructed where to obtain fuel; independent contractors are not
because they buy their own fuel. According to Butts, once employees
deliver their loads, they must report back to the P.I. & I. terminal.
Independent contractors are not required to do so. Butts stated that
P.I. & I. specifies routes for its employees, but not for its independent
contractors.
     According to Butts, Roberson was primarily leased to P.I. & I.
That is, Roberson’s primary business was with P.I. & I. Butts insisted
that P.I. & I. does not require pretrip inspections, but the DOT
does–for any drivers, both employees and independent contractors.
The DOT also requires independent contractors to post logos of the
company for which they are driving on their trucks. Like Kerola,
Butts insisted that P.I. & I. did not enforce the contract provision
requiring written permission for trip leases. Roberson was “required
to or asked to call in and just tell us that he was going to” trip lease.
     Butts stated that the annual review was required by P.I. & I.’s
liability insurer to determine whether its drivers had valid licenses
and any unreported tickets or accidents. P.I. & I. was required by the
DOT to insure any truck, whether owned by the company or an
independent contractor. Other insurance–cargo or worker’s


                                  -8-
compensation–would be the responsibility of the independent
contractor.
     The arbitrator found that Roberson was not P.I. & I.’s employee
and that his injury was not work-related. The Industrial Commission
reversed. Relying on Ware v. Industrial Comm’n, 318 Ill. App. 3d
1117 (2000), the Commission found that P.I. & I. “both had and
exercised a right to control [Roberson’s] work activities.” Appendix
A of the independent contractor contract provided P.I. & I. with
exclusive possession, control and use of Roberson’s equipment, as
required by federal regulations. Roberson was required to report any
accidents to P.I. & I. and to maintain the trailer he leased according
to P.I. & I.’s instructions.
     The Commission added that the record contained “other indicia
of control.” The Commission first addressed the provision in the
parties’ contract stating that P.I. & I. shall have no direction or control
over the contractor “except in the results to be obtained.” The
Commission characterized this as “a significant exception” because
it could be interpreted to mean that an employer could dictate to a
contractor the terms of delivery, and Roberson testified that he
received all of his delivery instructions from P.I. & I. The
Commission also noted that, while Roberson could “trip lease” with
P.I. & I.’s consent, he opted to drive exclusively for P.I. & I. because
its trip lease requirements were so onerous. Roberson, thus, was
primarily leased to P.I. & I.
     The Commission further highlighted the fact that Roberson was
required to display P.I. & I. logos on his equipment and to perform
pretrip inspections. The Commission acknowledged that these
requirements were imposed by DOT regulations, but P.I. & I.’s
compliance with these regulations did not diminish its control over
Roberson’s work. The Commission also found that the services
Roberson provided for P.I. & I. constituted a regular part of its
business: “It is not as if [Roberson] was an outside contractor brought
in to perform a special service.” The Commission finally likened the
parties’ relationship to employment at-will because the contract could
be terminated upon written notice alone, absent any allegation of its
breach.
     Additionally, the Commission found that Roberson suffered a
work-related injury. Roberson provided “a very detailed account of

                                   -9-
his accident,” which was consistent with the history he gave at the
emergency room. The Commission stated that the “puzzling
inconsistency” about whether Roberson’s back pain was caused by
sleeping in his truck was insufficient to defeat the entire claim. The
Commission awarded Roberson 7 3/7 weeks of temporary total
disability and $5,708 in medical expenses, and further found 10%
permanent disability.
    P.I. & I. sought judicial review. The trial court found that the
Commission’s decision was against the manifest weight of the
evidence, and reinstated the arbitrator’s decision. Roberson appealed,
and the appellate court reversed. Regarding the issue of whether
Roberson was P.I. & I.’s employee, the appellate court initially noted
that this determination is fact specific. The appellate court stated that
here
         “[t]he parties’ relationship contained elements of both
         independent contractor and employment status. Factors such
         as the manner in which claimant was paid; the parties’
         labeling of their relationship; claimant providing his own
         tractor and trailer; claimant paying for his own expenses, such
         as insurance and fuel; and the fact that claimant could refuse
         loads and choose his own routes indicate an independent
         contractor status.
              On the other hand, there were significant elements of
         control present here. Most importantly, the contract gave
         employer exclusive possession, use, and control of the
         equipment. Although the contract contained a caveat that such
         exclusive possession did not affect the parties’ legal
         relationship, the caveat is merely a labeling provision, which
         is a factor of lesser weight. The fact of exclusivity and control
         remained.” No. 5–05–0279WC (unpublished order under
         Supreme Court Rule 23).
    The appellate court further noted that P.I. & I. controlled many
aspects of Roberson’s work. He was required to display P.I. & I.
logos, to communicate with P.I. & I. regularly, and to meet P.I. & I.’s
pick-up and delivery schedule. According to the appellate court,
Roberson did not work for other companies because it was too much
trouble: “The parties contract allowed [Roberson] to trip lease, but
placed restrictions on his ability to do so. Notably, one condition of

                                  -10-
trip leasing was that no freight of employer was available to load.”
The appellate court concluded that this case was close, but the
Commission’s finding of an employment relationship was not against
the manifest weight of the evidence.
    Regarding the issue of whether Roberson’s injury was work-
related, the appellate court again concluded that the Commission’s
finding was not against the manifest weight of the evidence.
According to the appellate court, the Commission found that, despite
some inconsistencies in Roberson’s version of the events leading to
his injuries, he essentially gave a plausible account of the accident.
    On denial of rehearing, all five justices of the appellate panel filed
a statement that the case involves a substantial question warranting
consideration by this court. We allowed P.I. & I.’s petition for leave
to appeal. See 210 Ill. 2d R. 315(a).

                            ANALYSIS
    In worker’s compensation cases the Industrial Commission is the
ultimate decisionmaker. Cushing v. Industrial Comm’n, 50 Ill. 2d
179, 181-82 (1971). The Commission must weigh the evidence
presented at the arbitration hearing and determine where the
preponderance of that evidence lies. See Steiner v. Industrial
Comm’n, 101 Ill. 2d 257, 260 (1984); Wagner Castings Co. v.
Industrial Comm’n, 241 Ill. App. 3d 584, 594 (1993) (“it is solely
within the province of the Commission” to weigh the evidence
(emphasis in original)). A reviewing court will not set aside the
Commission’s decision unless its analysis is contrary to law (see
Butler Manufacturing Co. v. Industrial Comm’n, 85 Ill. 2d 213, 216
(1981)) or its fact determinations are against the manifest weight of
the evidence (see Shockley v. Industrial Comm’n, 75 Ill. 2d 189, 193
(1979)). Fact determinations are against the manifest weight of the
evidence only when no rational trier of fact could have agreed with
the agency. See D.J. Masonry Co. v. Industrial Comm’n, 295 Ill. App.
3d 924, 930 (1998).
    This case, as framed in the appellate court, presents two issues:
(1) whether the Commission’s determination that an employment
relationship existed between Roberson and P.I. & I. was against the
manifest weight of the evidence, and (2) whether the Commission’s

                                  -11-
determination that Roberson’s injury arose out of and in the course of
his employment was against the manifest weight of the evidence.
     In its petition,2 P.I. & I. attempts to recast the first issue.
According to P.I. & I., the appellate court’s employment-relationship
analysis conflicts with that of Earley v. Industrial Comm’n, 197 Ill.
App. 3d 309 (1990), in several respects, including the effect of federal
regulations on the relationship between P.I. & I. and Roberson. P.I.
& I. asserts that on these questions of law our review should proceed
de novo. Roberson responds that the appellate court’s analysis was
consistent with Earley, and the primary question is still whether he
was an employee of P.I. & I. Roberson asserts that on that fact issue
our review should be deferential. Because the Commission’s decision
was not against the manifest weight of the evidence, argues Roberson,
this court should affirm.
     An employment relationship is a prerequisite for an award of
benefits under the Act, and the question of whether a person is an
employee remains “one of the most vexatious *** in the law of
compensation.” O’Brien v. Industrial Comm’n, 48 Ill. 2d 304, 307
(1971). The difficulty arises not from the complexity of the applicable
legal rules, but from the fact-specific nature of the inquiry. No rule
has been, or could be, adopted to govern all cases in this area. Henry
v. Industrial Comm’n, 412 Ill. 279, 282 (1952). Instead, we have
listed various factors that help determine when a person is an
employee: whether the employer may control the manner in which the
person performs the work; whether the employer dictates the person’s
schedule; whether the employer pays the person hourly; whether the
employer withholds income and social security taxes from the
person’s compensation; whether the employer may discharge the
person at will; and whether the employer supplies the person with
materials and equipment. See Wenholdt v. Industrial Comm’n, 95 Ill.
2d 76, 81 (1983), quoting Morgan Cab Co. v. Industrial Comm’n, 60
Ill. 2d 92, 97 (1975). Additionally, we have also considered whether
the employer’s general business encompasses the person’s work:



  2
   P.I. & I. elected to proceed on the argument presented in its petition and
did not file a separate appellant’s brief.

                                    -12-
        “[B]ecause the theory of [worker’s] compensation legislation
        is that the cost of industrial accidents should be borne by the
        consumer as part of the cost of the product, this court has held
        that a worker whose services form a regular part of the cost of
        the product, and whose work does not constitute a separate
        business which allows a distinct channel through which the
        cost of an accident may flow, is presumptively within the area
        of intended protection of the compensation act.” Ragler
        Motor Sales v. Industrial Comm’n, 93 Ill. 2d 66, 71 (1982).
No single factor is determinative, and the significance of these factors
will change depending on the work involved. Luby v. Industrial
Comm’n, 82 Ill. 2d 353, 358-59 (1980). The determination rests on
the totality of the circumstances.
    The right to control the manner of the work is often called the
most important consideration. See Bauer v. Industrial Comm’n, 51 Ill.
2d 169, 172 (1972); Horwitz v. Holabird & Root, 212 Ill. 2d 1, 13
(2004) (“An independent contractor is defined by the level of control
over the manner of work performance”), citing Hartley v. Red Ball
Transit Co., 344 Ill. 534, 539 (1931). Discussing Ware, the appellate
court here noted that contract language required by federal regulations
may indicate such control.
    More than 50 years ago, interstate motor carriers shielded
themselves from liability for their drivers’ negligence by leasing
trucks from independent contractors. Morris v. JTM Materials, Inc.,
78 S.W.3d 28, 37 (Tex. Ct. App.–Fort Worth 2002). Such
arrangements invariably led to abuses that threatened public safety,
as unscrupulous motor carriers leased inexpensive, and unsafe,
equipment from shallow-pocket drivers. Harris v. Mitchell, 358 N.J.
Super. 504, 507-08, 818 A.2d 443, 445 (2003). In 1956, Congress
amended the Interstate Commerce Act and authorized the Interstate
Commerce Commission (ICC) to prescribe regulations governing
leased equipment. See Pub. L. No. 84–957, reprinted in 1956
U.S.C.C.A.N. 1163. In 1995, Congress abolished the ICC; its
functions were transferred to the DOT and the Surface Transportation
Board, and many sections of the Interstate Commerce Act were
recodified. See Harris, 358 N.J. Super. at 508, 818 A.2d at 445.
Section 14102(a)(4) of that Act currently provides:


                                 -13-
             “The Secretary [of Transportation] may require a motor
         carrier providing [interstate] transportation *** that uses
         motor vehicles not owned by it to transport property under an
         arrangement with another party to *** have control of and be
         responsible for operating those motor vehicles in compliance
         with requirements prescribed by the Secretary on safety of
         operations and equipment, and with other applicable law as if
         the motor vehicles were owned by the motor carrier.” 49
         U.S.C. §14102(a)(4) (2000).
See Transamerican Freight Lines, Inc. v. Brada Miller Freight
Systems, Inc., 423 U.S. 28, 39, 46 L. Ed. 2d 169, 178, 96 S. Ct. 229,
235 (1975).
    The DOT requires a motor vehicle lease to provide that “the
authorized carrier lessee shall have exclusive possession, control, and
use of the equipment for the duration of the lease. The lease shall
further provide that the authorized carrier lessee shall assume
complete responsibility for the operation of the equipment for the
duration of the lease.” 49 C.F.R. §376.12(c)(1) (2005). This
regulation, like its precursors, prevents motor carriers from escaping
liability to injured persons by claiming that their drivers were
independent contractors, rather than employees. See St. Paul Fire &
Marine Insurance Co. v. Frankart, 69 Ill. 2d 209, 213 (1977);
Schedler v. Rowley Interstate Transportation Co., 68 Ill. 2d 7, 13
(1977); Hershberger v. Home Transport Co., 103 Ill. App. 3d 348,
352 (1982); Stonerock v. Miller Brothers Paving, Inc., 72 Ohio App.
3d 123, 128, 594 N.E.2d 94, 97 (1991) (“These regulations, and the
statute pursuant to which they were promulgated, were created in
order to correct widespread abuses by authorized interstate carries
who would immunize themselves from liability to the public by
leasing trucks from third parties”), citing American Trucking
Associations v. United States, 344 U.S. 298, 303, 97 L. Ed. 337, 352,
73 S. Ct. 307, 311 (1953).
    Pursuant to this regulation, some courts have characterized
independent contractor lessors as “statutory employees” of motor
carrier lessees. See, e.g., Harris, 358 N.J. Super. at 509, 818 A.2d at
446, quoting Cox v. Bond Transportation, Inc., 53 N.J. 186, 201, 249
A.2d 579, 587 (1969); Tamez v. Southwestern Motor Transport, Inc.,
155 S.W.3d 564, 573 (Tex. Ct. App.–San Antonio 2004) (“an

                                 -14-
interstate carrier is vicariously liable as a matter of law under the
[regulations] for the negligence of its statutory employee drivers”).
This is a legislative fiction, of course, intended to shift responsibility
for the safe use of leased equipment to the motor carrier in order to
protect the public. Harris, 358 N.J. Super. at 510, 818 A.2d at 446.
The statutory scheme created by Congress plainly accepts a
distinction between employees and independent contractors. See
Pouliot v. Paul Arpin Van Lines, Inc., 292 F. Supp. 2d 374, 383 (D.
Conn. 2003) (“the existence of a lease under regulations that impose
liability between the carrier-lessee and the public does not have any
impact on the type of relationship that exists between the carrier-
lessee and the contractor-lessor”). Indeed, as P.I. & I. observes, 49
C.F.R. §376.12(c)(4) (2005) provides:
             “Nothing in the provisions required by paragraph (c)(1) of
         this section is intended to affect whether the lessor or driver
         provided by the lessor is an independent contractor or an
         employee of the authorized carrier lessee. An independent
         contractor relationship may exist when a carrier complies with
         49 U.S.C. 14102 and the attendant administrative
         requirements.”
    In short, the regulation requiring a motor carrier to have exclusive
possession, control, and use of leased equipment does not mandate
that the driver is an employee for all purposes. “While a lessee cannot
free itself of its federally imposed duties when protection of the
public is at stake, the federal requirements are not so radically
intrusive as to absolve lessors *** of otherwise existing obligations
under applicable state tort law doctrines or under contracts allocating
financial risk among private parties.” (Emphasis added.) Carolina
Casualty Insurance Co. v. Insurance Co. of North America, 595 F.2d
128, 138 (3d Cir. 1979). Freedom of contract requires that parties
may structure their relationship as they see fit, provided they do not
neglect the requirements of federal law. See Riddle v. Trans-Cold
Express, Inc., 530 F. Supp. 186, 189-90 (S.D. Ill. 1982) (“the lessor
and lessee of equipment operated under an I.C.C. certificate are free
to agree, by contract, as to rights affecting their relationship, so long
as their duty to the general public is not diminished”). Compliance
with federal regulations is merely a factor that may be considered in
a common law analysis of whether a driver is an employee of a

                                  -15-
trucking company. Universal Am-Can, Ltd. v. Worker’s
Compensation Appeal Board, 563 Pa. 480, 489, 762 A.2d 328, 332
(2000); Toomer v. United Resin Adhesives, Inc., 652 F. Supp. 219,
229 (N.D. Ill. 1986).
    Ware and Earley are consistent on this point. Both cases state that
contract language required by federal regulations is a consideration
in determining whether the trucking company had the right to control
the driver’s work. See Ware, 318 Ill. App. 3d at 1123; Earley, 197 Ill.
App. 3d at 314. These cases, however, reach different results on
different facts. P.I. & I.’s argument thus reduces to simply this: the
Commission relied upon Ware, when it should have followed Earley.
    In Ware, a truck driver was injured while making delivery for a
trucking company. At the time of the accident, the driver and the
company were operating under an “Equipment Lease Agreement
Between Independent Contractor and Carrier.” The agreement
provided that the driver would lease his truck to the company in
return for a percentage of the gross revenue that the company received
for each load. Under the agreement, the company would have
“exclusive possession, control, and use” of the truck “for the limited
purpose of complying with state and federal transportation law.”
    The driver was required to shave and occasionally to wear a
uniform, and the company arranged for his work. The company would
issue a travel order, instructing the driver what load he would be
hauling, when to pick it up, and when and where to deliver it. The
travel order included route information, which the driver was not
required to follow unless he was hauling hazardous materials. The
company dictated how the driver should operate and maintain his
truck, particularly in cold weather. The driver was responsible for
inspecting the truck and its trailer, and he was required to notify the
company if he had an accident. The company’s logo was displayed on
the side of the driver’s truck, and it was registered in the company’s
name, as required by federal regulations. The driver was forbidden to
drive more hours than allowed by those regulations.
    The driver shouldered all the costs associated with operating the
truck. The company did not withhold income or social security taxes
for the driver. The company paid for liability insurance on the truck
while it was in its service and for “bobtail” insurance on the truck
while it was not in its service; the cost of the bobtail insurance was

                                 -16-
charged to the driver. Under the lease, the driver was required to
procure worker’s compensation insurance, and he was allowed to
enroll in an occupational accident plan through the company. The
lease allowed the driver to hire employees and to use his truck for
other firms, subject to the company’s approval. The lease could be
terminated by either party upon written notice.
    An arbitrator determined that the driver was an employee of the
company, and the Commission reversed. The trial court confirmed
this decision, but the appellate court found that it was against the
manifest weight of the evidence. Ware, 318 Ill. App. 3d at 1127. The
appellate court concluded that the evidence indicated that the
company both had and exercised a right to control the driver’s work.
Ware, 318 Ill. App. 3d at 1123. The court recognized that the
company exercised this control to ensure it complied with federal
regulations or customer demands, but held that the motivation for its
actions was “irrelevant.” Ware, 318 Ill. App. 3d at 1123. The court
stated that a showing of control may arise “ ‘by introducing detailed
regulations *** and proving that the employer was personally
responsible for their observance.’ “ Ware, 318 Ill. App. 3d at 1123,
quoting 3 A. Larson & L. Larson, Worker’s Compensation Law
§61.05(3), at 61–9 (2000).
    The appellate court further stated that the driver’s work was
“intimately related” to the company’s business. Ware, 318 Ill. App.
3d at 1124-25. The driver “had no customers of his own. He worked
exclusively for [the company], served customers designated by [the
company], and was paid a percentage of what [the company] received
from these customers.” Ware, 318 Ill. App. 3d at 1124-25. The
company’s business was hauling freight for its customers; the driver’s
work, likewise, was hauling freight for the company’s customers.
Ware, 318 Ill. App. 3d at 1125. The driver was engaged in a long,
continuous, and exclusive relationship with the company, and he did
not trip lease. Ware, 318 Ill. App. 3d at 1126. The relationship was
akin to at will employment and could be terminated absent a breach
by either party. Ware, 318 Ill. App. 3d at 1126. Additionally, the
appellate court stated that the company provided a trailer for the
driver, and he sometimes wore a uniform. Ware, 318 Ill. App. 3d at
1125-26.


                                -17-
    The appellate court declined to give much weight to the facts that
the contract designated the driver an independent contractor and that
the company did not withhold taxes. Ware, 318 Ill. App. 3d at 1127.
Considering the factors in their totality, the court stated that “strong
evidence exists that [the driver] was an employee,” and the
Commission’s decision to the contrary was against the manifest
weight of that evidence. Ware, 318 Ill. App. 3d at 1126. See also
Peesel v. Industrial Comm’n, 224 Ill. App. 3d 711 (1992) (holding
that the Commission’s decision that a driver was not an employee
was against the manifest weight of the evidence).
    In Earley, a truck driver was injured while making a delivery for
a trucking company. The driver and the company were parties to a
one-year equipment lease. Under the lease, the driver would provide
the truck, the trailer, and a driver, in return for a percentage of the
gross revenue for each load that he hauled. From these payments, the
company deducted the driver’s workers’ compensation insurance
premiums and any cash advances, but it did not withhold income or
social security taxes for the driver. The driver bore all the costs
associated with operating the equipment. The driver even paid for the
truck’s licenses, but they were in both his name and the company’s
name.
    The driver could hire employees, but they had to be approved by
the company before they could haul any loads. Either the company
would call the driver with work, or the driver would call the company
for work. The company told the driver where and when to pick up and
deliver loads, but the driver chose his route. The driver was instructed
to notify the company if he had an accident. He primarily worked for
the company, but he was permitted to trip lease. Trip leases were
arranged through the company.
    The arbitrator determined that the driver was not an employee of
the company, and the Commission affirmed. The trial court
confirmed the Commission’s decision, and the appellate court
affirmed. The appellate court initially noted that the driver contended
the Commission’s decision was erroneous as a matter of law, citing
federal regulations. Earley, 197 Ill. App. 3d at 314. The court stated:
        “The ICC’s rules *** require a lease agreement, such as the
        one here, to include a provision that the authorized carrier has
        exclusive possession, control, and use of the leased equipment

                                 -18-
        for the duration of the lease. Therefore, because Federal law
        requires [the company] to have the exclusive possession and
        control provisions in the lease, [the driver] argues that this
        confers upon [the company] the right to control the work ***,
        thereby creating an employee status *** as a matter of law.
        While the ICC rules and regulations are a factor to consider
        in determining a claimant’s employment status, these rules are
        not conclusive ***.” Earley, 197 Ill. App. 3d at 314.
    The appellate court then stated that some facts indicated that the
driver was an employee, while others indicated that he was an
independent contractor. Earley, 197 Ill. App. 3d at 315. The company
could direct the driver when and where to pick up and deliver loads,
but the driver chose his own route. Earley, 197 Ill. App. 3d at 315. He
worked solely for the company, and even his trip leases were arranged
by the company. Earley, 197 Ill. App. 3d at 315. The court observed,
however, that the driver was paid for trip leases as he was paid for
other loads; he received a flat percentage of the revenue generated by
his work. Earley, 197 Ill. App. 3d at 315. According to the court, the
company “was only interested in the end result, i.e., that the
shipments be transported within a given time to a customer, and that
the details of how this was accomplished were left to [the driver].”
Earley, 197 Ill. App. 3d at 317. The driver paid his own income and
social security taxes, as well as the costs of operating his equipment.
Earley, 197 Ill. App. 3d at 316.
    The court then considered the nexus between the driver’s work
and the company’s business: “In trucking cases such as this, this is a
close consideration.” Earley, 197 Ill. App. 3d at 316. The driver and
the company were in the same business: transporting shipments for
profit. Earley, 197 Ill. App. 3d at 316. Regarding the right to
discharge, the appellate court noted that the lease could be terminated
by either party for any reason. Earley, 197 Ill. App. 3d at 316.
    The lease labeled the driver as an independent contractor, but
according to the court, this factor was controversial: “It has been held
that the label given by the parties in a written agreement will not be
dispositive of the employment status, but that the facts of the case
must be considered to determine what the individual’s employment
status is. [Citation.] Further, although a contractual agreement is a
factor to consider, it does not, as a matter of law, determine an

                                 -19-
individual’s employment status. [Citation.]” Earley, 197 Ill. App. 3d
at 317-18. In a close case, however, the contract’s designation of a
person as an independent contractor may tip the balance by
establishing the parties’ intent. Earley, 197 Ill. App. 3d at 318,
quoting 1C A. Larson, Workmen’s Compensation §46.30, at 8–263-
8–264 (1986). In this case, the court found that calling the driver an
independent contractor was not “a sham label,” and the lease
indicated the parties’ intent. Earley, 197 Ill. App. 3d at 318.
    Given the competing inferences arising from the facts, it was the
Commission’s province to determine the driver’s employment status.
Earley, 197 Ill. App. 3d at 318. The court concluded that the
Commission’s decision was not against the manifest weight of the
evidence. Earley, 197 Ill. App. 3d at 318.
    Certainly, the case before us is similar in some respects to Earley,
just as it is similar in some respects to Ware. But the question before
us is not whether the Commission’s decision tracked one case when
it should have tracked another. The question is whether the
Commission’s decision was against the manifest weight of the
evidence. We turn to that evidence.
    The contract between Roberson and P.I. & I. provided that the
parties did not intend to create an employment relationship, and both
parties could terminate the contract at any time upon written notice.
Appendix A of the lease gave P.I. & I. the exclusive possession,
control, and use of Roberson’s truck, but the contract stated that P.I.
& I. had no control over Roberson, “except in the results to be
obtained.” That is, P.I. & I. did not dictate Roberson’s routes, as long
as, according to Kerola, “he delivers [loads] in a timely manner that
keeps our customers happy.” The contract required Roberson to
operate his truck in compliance with applicable laws and regulations.
Roberson testified that he was required to perform pretrip inspections
and to post P.I. & I. logos on his truck, but Butts testified that these
were DOT requirements for any of its drivers. Kerola testified that
independent contractors are required by the DOT to keep a logbook,
so the DOT can determine whether they are complying with
regulations regarding hours of service. P.I. & I. ensures its drivers
comply with these regulations. Tellingly, Kerola stated that if its
drivers stray from these regulations, P.I. & I. does what it needs to do
to get them in compliance. P.I. & I. even keeps personnel files and

                                 -20-
performs annual reviews of its drivers as required by its insurer.
Roberson was required to notify P.I. & I. if he had an accident, and
P.I. & I. provided him with a camera to photograph any damage.
     The contract stated that P.I. & I. could allow trip leases if it
preapproved the other motor carrier, issued a release to Roberson, and
had no freight available for Roberson to haul. Butts testified that P.I.
& I. does not enforce the contract requirement of written permission,
and Kerola testified that P.I. & I. does not require written permission
for trip leases. But Kerola added that independent contractors must
notify P.I. & I. that they wish to work for another motor carrier. P.I.
& I., as the “primary lease” of these drivers, then must send a form to
the other carrier stating that the drivers’ records are in order.
Roberson testified that he did not drive for other companies because
he found the authorization process too burdensome. The record is
unclear whether Roberson actually had trip leases with two other
companies while he was primarily leased to P.I. & I.
     Butts testified that Roberson was not required to report to work
each morning, but Kerola testified that P.I. & I. asks its drivers “to
call in daily to report their status.” Roberson confirmed this, stating
that he telephoned P.I. & I. each morning to see if any loads were
available. Roberson also testified that P.I. & I. occasionally gave him
a “hot load” to deliver quickly. According to Kerola, drivers are given
parameters in which loads must be hauled. If drivers accept such
parameters, P.I. & I. expects them to follow “standard procedures.”
     Roberson was paid a percentage of the gross revenue that P.I. &
I. received for the loads he delivered. From his weekly settlements
Roberson paid the costs and expenses of operating his truck, as well
as his own taxes. Additionally, he paid for his own worker’s
compensation and liability insurance coverage, though he obtained
such coverage through P.I. & I. P.I. & I. provides such services only
to drivers primarily doing business with the company. P.I. & I. also
provided Roberson with a debit card, which he could use to purchase
fuel, pay for repairs, or obtain cash advances, which were later
deducted from his settlements.
     Roberson had his own truck, but he leased a trailer from P.I. & I.
He not only paid rent on the trailer–10% of the gross revenue for each
load, or approximately one-eighth of his compensation–he also
maintained it to P.I. & I.’s specifications. See 3 A. Larson & L.

                                 -21-
Larson, Worker’s Compensation Law §61.07(3), at 61–19 (2006)
(“control may be realistically inferred even when the employer owns
only a part of the equipment, if that part is of considerable size and
value”). Finally, Roberson’s work fell entirely within the scope of P.I.
& I.’s business. P.I. & I., for economic reasons, used independent
contractor drivers almost exclusively, and Roberson was primarily
leased to P.I. & I. for nearly eight months before his accident. See 3
A. Larson & L. Larson, Worker’s Compensation Law §61.07(5), at
61–21 (2006) (“there is a growing tendency to classify owner-drivers
of trucks as employees when they perform continuous service which
is an integral part of the employer’s business”).
     This is a close case. The same reasoning employed in Earley to
uphold the Commission’s decision leads us to do the same. The
evidence here was well balanced; it was the Industrial Commission’s
province to weigh it and decide among competing inferences. See
Earley, 197 Ill. App. 3d at 318. The Commission found Roberson to
be an employee of P.I. & I. We cannot say that decision was against
the manifest weight of the evidence.
     With respect to the second issue, P.I. & I. argues that the appellate
court erred in concluding that the Commission’s decision on
causation was not against the manifest weight of the evidence.
According to P.I. & I., the record does not support Roberson’s
testimony regarding his work and injury. P.I. & I. points to various
discrepancies between Roberson’s testimony and the record.
Roberson predictably responds that the appellate court did not err.
     As the appellate court correctly observed, Roberson’s testimony
provided a detailed account of this accident, consistent with the
history he gave at the emergency room on the morning after the
accident, and to Dr. Villegas four days later. Roberson testified that
he notified P.I. & I. of this accident, and Kerola and Butts did not
dispute his testimony. The Commission noted a “puzzling
inconsistency” in Dr. Mayersdorf’s records, but the statement in Dr.
Mayersdorf’s records that Roberson hurt his back sleeping in his
truck is neither puzzling nor inconsistent. The emergency room
records indicate that Roberson was prescribed Vicodin and Flexeril
after he slipped in his truck. Dr. Mayersdorf’s records indicate that
Roberson was prescribed those same painkillers after he “slept” in his
truck two days earlier. Dr. Villegas testified that it was unlikely that

                                  -22-
Roberson could herniate a disc, as shown by the MRI test, in his
sleep. Absent any evidence that Roberson slept in his truck on the day
of the accident, it seems likely that “slept” is a typographical or
transcription error for “slipped.” The findings of fact made by the
Commission were not against the manifest weight of the evidence.

                         CONCLUSION
   For the reasons that we have stated, we affirm.

                                                            Affirmed.




                                -23-